           Case 7:17-cv-03520-PMH Document 43 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY D. AMAKER,

                                 Plaintiff,                      ORDER

                         -against-                               17-CV-03520 (PMH)

K. GERBING, et al.

                                 Defendants.
PHILIP M. HALPERN, United States District Judge:

       On July 2, 2021, Defendants moved to dismiss Plaintiff’s Amended Complaint. (Doc.
40). Pursuant to the Court’s June 1, 2021 Order, Plaintiff’s opposition to Defendants’ motion to
dismiss was due by August 6, 2021. (Doc. 82). To date, Plaintiff has not filed opposition to the
motion or sought any extension of time to do so.

      The application filed by Defendants to deem their motion as fully submitted (Doc. 42) is
DENIED. The Court sua sponte extends Plaintiff’s time to oppose the motion to dismiss to
September 17, 2021. Defendants’ reply, if any, is due October 1, 2021.

      If Plaintiff fails to file his opposition by September 17, 2021, the motion will be
deemed fully submitted and unopposed. No further extensions of time will be granted.

          The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the
docket.


Dated: White Plains, New York
       August 20, 2021
                                               SO ORDERED:

                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge
